Order denying motion for a preference affirmed, with ten dollars costs and disbursements. Order denying examination before trial affirmed without prejudice to a renewal upon a notice specifying that the defendant be examined as to any representations or promises made in connection with the contract of sale of the property; that the indebtedness of defendant or the said copartnership was canceled by plaintiff and so regarded by defendant at the time of the transaction referred to; that no deed has been delivered to plaintiff and the reasons therefor; the solvency of the defendant’s firm during February, 1927, and for several months thereafter; and the improvements made to the property by the plaintiff to the knowledge or with the consent of the defendant. Lazansky, P. J., Kapper, Hagarty, Scudder and Davis, JJ., concur.